

VOTING AGREEMENT
 
This Voting Agreement, dated as of ________, 2009 (this “Agreement”), is by and
among Cleveland BioLabs, Inc., a Delaware corporation (the “Company”), and the
holders of securities of the Company listed on the signature pages hereto under
the heading “Holder” (each a “Holder” and collectively, the “Holders”).
 
WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of ________, 2009 (the “Securities Purchase Agreement”),
pursuant to which, among other things, and subject to the terms and conditions
thereof, the Company has agreed to issue and sell to the Investors and the
Investors have agreed to purchase, (i) Series D Convertible Preferred Stock, par
value $0.005 per share (“Series D Preferred”), which will, among other things,
be convertible into shares of the Company’s common stock, par value $0.005 per
share (the “Common Stock”) in accordance with the terms of the Certificate of
Designation for the Series D Preferred, and (ii) Common Stock Purchase Warrants
(“Warrants”), which will be exercisable to purchase shares of Common Stock; and
 
WHEREAS, as of the date hereof, the Holders own the shares of Common Stock and
shares of Series B Convertible Preferred Stock, par value $0.005 per share
(“Series B Preferred”), set forth on Appendix A; and
 
WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have requested that the
Company be a party to this Agreement in order to enforce the terms hereof and
have required that each Holder agree, and in order to induce the Investors to
enter into the Securities Purchase Agreement, each Holder has agreed, to enter
into this Agreement with respect to all of the Common Stock and Series B
Preferred now owned or which may hereafter be acquired by the Holder that is
eligible to be voted, and any other securities of the Company (the “Other
Securities”), if any, which such Holder is currently entitled to vote, or after
the date hereof becomes entitled to vote, at any meeting of stockholders of the
Company. The Other Securities are, collectively with the Common Stock and Series
B Preferred that is eligible to be voted, referred to herein as the “Voting
Securities”.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
VOTING AGREEMENT OF THE HOLDERS
 
SECTION 1.01.   Voting Agreement.  Subject to the last sentence of this
Section 1.01, each Holder hereby agrees that at any meeting of the stockholders
of the Company, however called, each of the Holders shall vote the Voting
Securities over which each Holder has voting power as of the record date for
such meeting:  (a) in favor of Stockholder Approval and Authorized Share
Approval (as defined in the Securities Purchase Agreement), as described in
Section 4.11(c) of the Securities Purchase Agreement, and in favor of any
proposal or matter that would reasonably be expected to facilitate Stockholder
Approval and Authorized Share Approval or the transactions contemplated by the
Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Securities Purchase Agreement or which could result in any of the
conditions to the Company’s obligations under the Securities Purchase Agreement
not being fulfilled.  Each Holder acknowledges receipt and review of a copy of
the Transaction Documents (as defined in the Securities Purchase Agreement). The
obligations of the Holders under this Section 1.01 shall terminate immediately
following the occurrence of the Stockholder Approval and Authorized Share
Approval. Nothing herein shall require or be deemed to require any Holder who
holds options, warrants or other securities convertible into, or exercisable or
exchangeable for, Voting Securities to convert, exercise or exchange such
options, warrants or other securities.

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE HOLDERS
 
Each Holder hereby represents and warrants, severally but not jointly, to each
of the Investors as follows:
 
SECTION 2.01.   Authority Relative to This Agreement.  Each Holder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Holder and
constitutes a legal, valid and binding obligation of such Holder, enforceable
against such Holder in accordance with its terms, except (a) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights, (b) to the extent the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) to the extent rights to indemnity
and contribution hereunder may be limited by applicable law and public policy.
 
SECTION 2.02.   No Conflict.  (a)  The execution and delivery of this Agreement
by such Holder does not, and the performance of this Agreement by such Holder
shall not, (i) conflict with or violate any federal, state or local law,
statute, ordinance, rule, regulation, order, judgment or decree applicable to
any Holder or by which the Voting Securities owned by such Holder are bound or
affected or (ii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on the Voting Securities
owned by such Holder, pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Holder is a party or by which such Holder or the Voting Securities
owned by such Holder are bound.
 
(b) The execution and delivery of this Agreement by such Holder does not, and
the performance of this Agreement by such Holder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental entity or other third party by such Holder.

 
2

--------------------------------------------------------------------------------

 

SECTION 2.03.   Title to the Stock.  As of the date hereof, each Holder is the
record and beneficial owner of the number of shares of Common Stock and Series B
Preferred set forth opposite its name on Appendix A attached hereto. Such Common
Stock and Series B Preferred are owned free and clear of all security interests,
liens, claims, pledges, options, rights of first refusal, agreements,
limitations on such Holder’s voting rights, charges and other encumbrances of
any nature whatsoever.  No Holder has previously appointed or granted any proxy,
which appointment or grant is still effective, with respect to the Common Stock
or Series B Preferred owned by such Holder.
 
ARTICLE III

 
COVENANTS
 
SECTION 3.01.   Grant of Proxy.  Each Holder hereby revokes any and all previous
proxies granted with respect to its Common Stock or Series B Preferred.  By
entering into this Agreement, each Holder hereby grants a proxy appointing the
Company, with full power of substitution, as such Holder’s attorney-in-fact and
proxy, for and in such Holder’s name, to be counted as present and to vote
(including by written consent, if applicable) or otherwise to act on behalf of
the Holder with respect to its Voting Securities solely with respect to the
matters set forth in, and in the manner contemplated by Section 1.01, as such
proxy or its substitutes shall, in the Company’s sole and absolute discretion,
deem proper with respect to such Voting Securities.  The proxy granted by each
Holder pursuant to this Section 3.01 is subject to the penultimate sentence of
this Section 3.01, irrevocable and is coupled with an interest, in accordance
with Section 212(e) of the Delaware General Corporation Law and is granted in
order to secure such Holder’s performance under this Agreement and also in
consideration of the Company entering into this Agreement and the Securities
Purchase Agreement.  If any Holder fails for any reason to be counted as present
or to vote (including by written consent, if applicable) such Holder’s Voting
Securities in accordance with the requirements of Section 1.01 above, then the
Company shall have the right to cause to be present or vote such Holder’s Voting
Securities in accordance with the provisions of Section 1.01.  The proxy granted
by each Holder shall be automatically revoked upon termination of this Agreement
in accordance with its terms.  Each Holder agrees, from the date hereof, not to
attempt to revoke, frustrate the exercise of, or challenge the validity of, the
irrevocable proxy granted pursuant to this Section 3.01.
 
SECTION 3.02.   No Disposition or Encumbrance of Stock.  Each Holder hereby
covenants and agrees that, until the Stockholder Approval and Authorized Share
Approval have been obtained, such Holder shall not offer or agree to sell,
transfer, tender, assign, hypothecate or otherwise dispose of, grant a proxy or
power of attorney with respect to (except in a manner that is consistent with
Section 1.01 or Section 3.01), or create or permit to exist any security
interest, lien, claim, pledge, option, right of first refusal, agreement,
limitation on such Holder’s voting rights, charge or other encumbrance of any
nature whatsoever (“Encumbrance”) with respect to the Voting Securities, or
directly or indirectly initiate, solicit or encourage any person to take actions
which could reasonably be expected to lead to the occurrence of any of the
foregoing; provided, however, that any such Holder may assign, sell or transfer
any Voting Securities provided that any such recipient of the Voting Securities
has delivered to the Company and each Investor a written agreement, in a form
reasonably satisfactory to the Investors, that the recipient shall be bound by,
and the Voting Securities so transferred, assigned or sold shall remain subject
to, this Agreement.

 
3

--------------------------------------------------------------------------------

 

SECTION 3.03.   Company Cooperation.  The Company hereby covenants and agrees
that it will not, and each Holder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement on any of the
Voting Securities subject to this Agreement unless the provisions of Section
3.02 have been complied with.
 
ARTICLE IV

 
MISCELLANEOUS
 
SECTION 4.01.   Further Assurances.  Each Holder shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.
 
SECTION 4.02.   Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the Company or any
Investor (without being joined by any other Investor) shall be entitled to
specific performance of the terms hereof (without the necessity of posting bond
or other security, or proving actual damages), in addition to any other remedy
at law or in equity.  Any Investor shall be entitled to its reasonable
attorneys’ fees in any action brought to enforce this Agreement in which it is
the prevailing party.
 
SECTION 4.03.   Entire Agreement.  This Agreement constitutes the entire
agreement among the Company and the Holders with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, among the Company and the Holders with respect to the subject matter
hereof.
 
SECTION 4.04.   Amendment.  This Agreement may not be amended except by an
instrument in writing signed by the parties hereto and with the consent of the
Investors.
 
SECTION 4.05.   Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
terms of this Agreement remain as originally contemplated to the fullest extent
possible.

 
4

--------------------------------------------------------------------------------

 

SECTION 4.06.   Governing Law.  This Agreement shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Delaware, without giving effect to provisions
thereof regarding conflict of laws. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
SECTION 4.07.   Third-Party Beneficiaries.  The Investors shall be intended
third party beneficiaries of this Agreement to the same extent as if they were
parties hereto, and shall be entitled to enforce the provisions hereof.
 
SECTION 4.08.   Termination.  This Agreement shall terminate immediately
following the occurrence of the Stockholder Approval and Authorized Share
Approval or upon the mutual consent of the Company, each Holder and the
Investors.
 
[Signature Pages Follow]

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Holder and the Company has duly executed this
Agreement.
 

   
THE COMPANY:
         
CLEVELAND BIOLABS, INC.
         
By:
/s/ Michael Fonstein
   
Name: 
Michael Fonstein
   
Title:
President and Chief Executive
Officer
Dated: _________, 2009
         
Address:
73 High Street
Buffalo, New York 14203


 
 

--------------------------------------------------------------------------------

 



   
HOLDER:
                   
Dated:  __________, 2009
 
Address: 
         



[SIGNATURE PAGES OF HOLDERS OMITTED]

 
 

--------------------------------------------------------------------------------

 


APPENDIX A
 
Holder
 
Outstanding Common
Stock Owned
   
Outstanding Series B
Preferred Owned
   
Common Stock
Beneficially Owned
 
Bernard L. Kasten
    0       0       85,0001  
James J. Antal
    0       0       85,0002  
Paul E. DiCorleto
    0       0       70,0003  
Michael Fonstein
    1,311,200       0       1,485,9504  
Andrei Gudkov
    1,549,600       0       1,724,3505  
Yakov Kogan
    715,200       0       889,9506  
H. Daniel Perez
    0       0       85,0007  
John A. Marhofer, Jr.
    0       0       159,6848  
The Cleveland Clinic Foundation
    1,341,000       0       1,341,000   




--------------------------------------------------------------------------------

1 Includes stock options to purchase 85,000 shares of Common Stock, which are
currently exercisable.
 
2 Includes stock options to purchase 85,000 shares of Common Stock, which are
currently exercisable.
 
3 Includes stock options to purchase 70,000 shares of Common Stock, which are
currently exercisable.
 
4 Includes 1,311,200 shares of Common Stock, and stock options to purchase
174,750 shares of Common Stock, which are currently exercisable.
 
5 Includes 1,549,600 shares of Common Stock, and stock options to purchase
174,750 shares of Common Stock, which are currently exercisable.
 
6 Includes 715,200 shares of Common Stock, and stock options to purchase 174,750
shares of Common Stock, which are currently exercisable.
 
7 Includes stock options to purchase 85,000 shares of Common Stock, which are
currently exercisable.
 
8 Includes stock options to purchase 154,684 shares of Common Stock, which are
currently exercisable, and stock options to purchase 5,000 shares of Common
Stock, which will become exercisable on March 1, 2009.

 
 

--------------------------------------------------------------------------------

 


Holder
 
Outstanding Common
Stock Owned
   
Common Stock 
Beneficially Owned
 
Chembridge Corporation
    340,864       605,4881  
Elena Feinstein
    238,200       238,200   
George Stark
    236,757       236,757   
Alexander Shakhov
    36,060       36,060    
Vadim Krivokrysenko
    50,660       50,660   
Dmitriy A. Bosykh
    1,250       1,250   
Katerina Gurova
    60,000       60,000   
Mikhail Chernov
    37,260       37,260   

 

--------------------------------------------------------------------------------

1 Includes 264,624 shares of Common Stock underlying a warrant, which is
currently exercisable.

 
 

--------------------------------------------------------------------------------

 